Citation Nr: 1231196	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  05-32 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol dependence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1964 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio, granting service connection for PTSD and assigning a disability evaluation of 50 percent.  Jurisdiction of this matter has since been transferred to the RO in Providence, Rhode Island.  

This claim was previously denied by the Board in December 2008.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court vacated the Board's December 2008 decision and remanded the matter back to the Board for further evidentiary development.  The claim was subsequently remanded by the Board in September 2011 for further evidentiary development.  

During the pendency of this claim, the Appeals Management Center (AMC) increased the Veteran's initial disability evaluation to 70 percent for his PTSD, effective January 2004.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim is still in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

Throughout the pendency of this claim, the Veteran's PTSD with major depressive disorder and alcohol dependence has resulted in occupational and social impairment with deficiencies in work, family relations, and mood due to symptomatology such as suicidal ideation, frequent panic attacks, impaired impulse control with periods of violence, depression, sleep impairment, memory loss and an inability to establish and maintain effective relationships; it has not been manifested by symptomatology so severe as to result in total occupational impairment, as evidenced by the Veteran's continued employment.  

CONCLUSION OF LAW

The criteria for establishing entitlement to an initial disability evaluation in excess of 70 percent for PTSD with major depressive disorder and alcohol abuse have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's increased disability rating claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in April 2004 and November 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its September 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the AMC obtained additional VA treatment records and scheduled the Veteran for an examination.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities.  A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  

Facts and Analysis

The Veteran contends that he is entitled to an initial disability evaluation in excess of 70 percent for his service-connected PTSD.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's PTSD with major depressive disorder and alcohol dependence has been no more than 70 percent disabling at any time during the pendency of this claim.  

The Veteran's claim seeking service connection was received by VA in January 2004.  He was subsequently afforded a VA examination regarding his PTSD in April 2004.  The Veteran reported that he was previously employed with a beer distributor until January 2004.  He currently lived alone and was able to maintain his own activities of daily living.  He noted that he had a few friends and that he would go out and drink with these individuals to socialize.  Examination revealed the Veteran to be alert and oriented.  His speech was clear and there was no evidence of a formal thought disorder.  The Veteran denied symptoms of delusions, hallucinations, manic symptoms or suicidal ideation.  The examiner concluded that insight and judgment were adequate, as well as his attention and concentration.  The Veteran also denied chronic feelings of sadness or depression.  He did, however, endorse severe sleep disturbances.  It was also noted that the Veteran had severe outbursts of irritability and anger and that he had an inability to maintain effective relationships.  Short-term memory was deemed to be intact but long-term memory seemed somewhat impaired.  The examiner diagnosed the Veteran with severe PTSD and severe alcohol dependence.  The examiner assigned a GAF score of 50 and concluded that these disabilities resulted in occupational and social impairment with deficiencies in most areas.  

The veteran provided a private medical opinion, dated in September 2004, from Dr. W.G., which found the veteran to have psychological trauma due to his combat duty in Vietnam. The examiner reported the veteran had difficulty in relating to and discussing his psychologically traumatic events. The veteran had difficulty in his past and present family relationships and friendships. His PTSD interfered with trust, emotional closeness, communication, responsible assertiveness, and effective problem solving. He had difficulties falling asleep or staying asleep and became easily irritated. He had anger problems, poor concentration, and associated mixed mood disorder, including anxiety and depression. The examiner found his PTSD to have remained and affected his personality and mental status over the years. 

The Veteran was subsequently seen by VA for treatment of his PTSD on an outpatient basis.  In June 2005, the Veteran was casually dressed and fully oriented.  He denied suicidal or homicidal ideations and his insight and judgment were appropriate.  There was no evidence of psychotic symptomatology at this time either.  The Veteran was diagnosed with PTSD and depression and a GAF score of 45 was assigned.  A GAF score of 45 was again assigned upon treatment in November 2005.  The Veteran was again found to be fully oriented in all spheres with intact judgment and insight.  It was noted that the Veteran did not have contact with his children or other family and that he felt more comfortable being alone.  

In February 2007, the Veteran reported that he did not leave his home.  It was noted that the Veteran had not been treated by VA for two years.  The Veteran was recovering from shoulder surgery at the time, and he indicated that he hoped to return to work as soon as possible.  He also noted feelings of depression, increased sleep difficulties and impaired concentration and memory.  A GAF score of 45 was again assigned and diagnoses of PTSD and depression were again noted.  A May 2008 record indicates that the Veteran returned to work.  It was noted that they allowed him a change in his work schedule to accommodate his sleep pattern.  

According to an April 2009 record, the Veteran was suffering from depressed mood, increased irritability, low frustration tolerance, fatigue, low energy, an inability to complete tasks and impaired memory.  However, a June 2009 record notes that the Veteran was continuing to work and that he was capable of maintaining his own home.  A June 2009 record also notes that the Veteran had no social interaction and that he did not enjoy much of anything.  He also endorsed suicidal ideations in the last few months, as well as panic attacks almost daily.  He denied hallucinations, however.  

In July 2009, the Veteran's insight and judgment were again deemed to be intact.  He was fully oriented in all spheres.  However, he was continuing to experience panic attacks on a daily basis with increased distractibility, impaired memory and difficult interactions at work due to irritability.  He also reported chronic suicidal ideation without a plan to harm or injure himself.  Diagnoses of PTSD, depression and alcohol dependence were assigned.  These same symptoms were noted upon treatment in September 2009.  A GAF score of 45 was also assigned at this time.  

The Veteran was most recently afforded a VA examination for his PTSD in November 2011.  During the examination, the Veteran indicated that he lived alone and that he was divorced.  He had two sons with whom he had not spoken to in approximately 10 years.  The Veteran denied any current friends or acquaintances.  He indicated that he had problems with road rage and that the police had been sent to his house in the past because he was yelling at his neighbors.  Examination revealed him to be depressed, anxious and suspicious.  The Veteran also reported panic attacks occurring more than once a week and chronic sleep impairment.  The Veteran also suffered from impaired short and long-term memory.  The Veteran also experienced disturbances of motivation and mood.  The Veteran had an inability to establish and maintain effective relationships, as well as impaired impulse control with unprovoked irritability with periods of violence.  The Veteran also endorsed suicidal ideation, but not at the present.  He did not, however, suffer from impaired judgment, thought processes or speech.  He was oriented in all spheres and there was no evidence of hallucinations.  The Veteran did not exhibit grossly inappropriate behavior and he did not neglect his personal appearance and hygiene.  He also did not suffer from an intermittent inability to perform activities of daily living.  

The examiner concluded that the Veteran suffered from PTSD, as well as major depressive disorder and alcohol dependence that were associated with his PTSD.  The examiner assigned a GAF score of 47 for these disabilities and concluded that they resulted in occupational and social impairment with deficiencies in most areas.  The examiner did not find that the Veteran's symptomatology resulted in total occupational and social impairment.  The Veteran also indicated that he was still working, although he had missed work or been late due to his symptomatology or being hung-over 29 days out of the previous year.  He noted that he gained full-time employment in 2005 and had continued to work in this job on a full-time basis since then (aside from a 6 month period of medical leave following shoulder surgery).  

A subsequent VA outpatient treatment record dated January 2012 notes that the Veteran denied having any concerns with his ability to perform his activities of daily living.  The Veteran also denied any suicidal or homicidal ideations, as well as any audio or visual hallucinations.  He did endorse feelings of hopelessness about the present and future, however.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 70 percent for his PTSD with major depressive disorder and alcohol dependence at any time during the pendency of this claim.  As already noted, the next-higher disability evaluation available is 100 percent - the maximum rating available.  A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The record reflects that the Veteran has maintained full-time employment throughout the pendency of his claim.  As such, the Veteran does not suffer from total occupational impairment and the highest available evaluation of 100 percent is not warranted.  The November 2011 VA examiner also concluded that the Veteran's symptomatology was not so severe as to result in total occupational and social impairment.  The Board recognizes that the Veteran suffers from irritability at work and that his schedule has been altered due to his PTSD symptomatology.  Also, the evidence clearly demonstrates deficiencies at work, as evidenced by the Veteran's frequent absenteeism due to sleep impairment or being hung-over.  However, a 70 percent disability evaluation is meant to compensate a Veteran that suffers from deficiencies in most areas of his life, due to severe symptomatology such as an inability to establish and maintain effective relationships, suicidal ideation, and spatial disorientation.  38 C.F.R. § 4.130.  Therefore, the Veteran's psychiatric disabilities are more appropriately characterized as 70 percent disabling, rather than 100 percent disabling, throughout the pendency of this appeal.  

In reaching the above conclusions, the Board has also taken into consideration the fact that the Veteran has consistently been assigned a GAF score of 45 during the pendency of his claim.  A GAF score of 45 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  This symptomatology is fully considered by the currently assigned 70 percent disability evaluation.  This rating is meant to apply to Veteran's suffering from severe impairment, to include deficiencies in work, judgment and family life.  Therefore, the GAF scores of record fail to demonstrate that the Veteran is entitled to the highest disability evaluation of 100 percent at any time during the pendency of his claim.  

Finally, the Board recognizes that the Veteran believes he is entitled to a disability evaluation of 100 percent for his PTSD (although the Veteran himself stated that he did not believe he was 100 percent disabled in his January 2005 notice of disagreement).  Nonetheless, the Veteran has not provided VA with any evidence, including lay statement demonstrating how he meets the criteria for a higher disability evaluation.  In a March 2004 statement, the Veteran endorsed symptomatology such as nightmares, impaired sleep, anxiety attacks and an inability to get along with people.  The Veteran also reported a history of losing jobs due to episodes of violence.  However, such symptomatology is considered by a 70 percent disability evaluation and the lesser available evaluations.  The Board also recognizes that the Veteran has repeatedly told VA physicians that he suffers from total social impairment.  However, a 70 percent disability evaluation is meant to compensate a Veteran with symptomatology such as having an inability to establish and maintain effective relationships.  A 100 percent disability evaluation is not warranted unless there is also evidence of total social and occupational impairment due to symptoms, which is clearly refuted by the evidence of record.  There is no evidence that the Veteran has the type of symptoms such as are reflective of a 100 percent rating.

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected PTSD include symptoms such as occupational and social impairment, impaired mood, suicidal ideation, frequent panic attacks and an inability to establish and maintain effective social relationship.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  This code also allows for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

Likewise, an issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  The United States Court of Appeals for Veterans Claims (Court) has also held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in the present case, the Veteran has maintained full-time employment.  As such, further consideration of a claim for TDIU is not warranted.  

As a final matter, as this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether the application of staged ratings as enunciated by the Court, in the case of Fenderson v. West, would be in order.  See 12 Vet. App. 119 (1999).  However, at no time since the grant of service connection has the Veteran's symptomatology been so severe as to result in total occupational impairment.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an initial disability evaluation in excess of 70 percent for PTSD must be denied.


ORDER

The claim for an initial disability evaluation in excess of 70 percent for PTSD with major depressive disorder and alcohol abuse is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


